Title: To James Madison from David Howell, 12 October 1811
From: Howell, David
To: Madison, James


Sir,Providence October 12, 1811.
My only Son will have the Honor to deliver this Letter. I have endeavoured to impress his mind with Just views of your personal character & political measures, &, I am authorised to assure you of his Support.
He is a young man of regular habits, united with much benevolence & a laudable zeal in the Republican cause, which received his first political attachments.
Whatever patronage it may fall in your way to afford him, during his Term of Service in the Senate of the United States, will be rendred to a young man of the highest Sensibility; and, you may be assured, will be reciprocated, to the utmost of their means, both by the Father & Son. With the greatest consideration, I have the Honor to be, Sir,
